Citation Nr: 0620989	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  98-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for status post laminectomy 
L4-L5 with arthritis of the lumbar spine, to include as 
secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to June 
1965.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that rating decision, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back disability.  
The veteran perfected an appeal as to that decision, and 
during the course of the appeal, the RO determined that new 
and material evidence had been received, but it denied the 
underlying service connection claim on the merits.  The 
veteran continued his appeal.  

In a November 1999 decision, the Board also determined that 
new and material evidence has been received to reopen the 
previously denied claim and then adjudicated the claim on the 
merits concluding that the preponderance of the evidence was 
against the under lying service connection claim.   

The veteran appealed the Board's November 1999 decision to 
the Untied States Court of Appeals for Veterans Claims 
(Court).  By a February 2001 Order, the Court granted a the 
Joint Motion for Remand and to Stay Further Proceedings filed 
by the parties, vacated that part of the Board's decision 
that denied service connection for status post laminectomy 
L4-L5 with arthritis of the lumbar spine, to include as 
secondary to a service-connected disability, and remanded the 
case for additional development and readjudication.  

In September 2001, the Board remanded the case to the RO for 
additional development.  The RO has returned the case to the 
Board, and it is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

The veteran's status post laminectomy L4-L5 with arthritis 
and mechanical back pain is causally related to a back injury 
that occurred in a fall due to giving way of his service-
connected right knee.  


CONCLUSION OF LAW

The veteran's status post laminectomy L4-L5 with arthritis 
and mechanical back pain is proximately due to his service-
connected right knee disability.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  

As is discussed below, sufficient evidence is of record to 
grant this claim, and there is, therefore, no prejudice to 
the veteran in adjudicating the claim without further 
discussion of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  In the present appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Those matters will be 
addressed by the RO and are not at issue here.  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

The veteran is seeking service connection for his low back 
disability, to include as secondary to his service-connected 
disabilities, which include status post-operative synovitis 
of the right knee, currently rated as 40 percent disabling 
and osteoarthritis of the right hip and left hip, each rated 
as 10 percent disabling.  The veteran has argued that back 
problems for which he was treated in service continued after 
service and to the present.  He has also argued that his 
service-connected right knee and bilateral hip disabilities 
have adversely affected his back.  In addition, he argues 
that service connection should be granted for his back 
disability because in April 1976, when his service-connected 
right knee gave way, he fell down a flight of stairs and 
injured his back, which caused his current chronic back 
disability.  

Service medical records show that in March 1965, the veteran 
was seen in a battalion aid station and thereafter sent to be 
seen by a medical officer for evaluation of pain in the right 
lumbar area, which occurred while playing basketball the 
previous day.  It was noted the veteran had had pain in the 
same area for the past month.  The medical officer stated the 
physical examination revealed only mild tenderness in the 
lumbosacral area.  He prescribed heat, massage, a bed board, 
and Robaxin.  The diagnosis was low back strain.  The veteran 
was told to return to see the medical officer after 5 days, 
and at that time, the veteran's complaints were the same, and 
the medical officer's prescriptions were the same.  He also 
recommended diathermy for the next week.  The service medical 
records include no further complaints or record of treatment 
of the veteran's back.  At the veteran's separation 
examination in June 1965, the examiner found no clinical 
abnormalities of the spine or musculoskeletal system.  

The RO received the veteran's original service connection 
claim in February 1966, at which time he claimed entitlement 
to service connection for his right knee and a stomach 
condition.  In a rating decision dated in May 1966, the RO 
denied the stomach condition claim and granted service 
connection for status post-operative, synovitis of the right 
knee.  The RO assigned an initial rating of 10 percent from 
the day following separation from service in June 1965, with 
a total temporary rating for convalescence following 
exploratory orthodoxy with partial synovectomy and medial 
menisectomy in April 1966.  In an August 1966 rating 
decision, the RO continued the 100 percent convalescence 
rating through June 1966 and assigned a 10 percent rating 
thereafter.  VA hospital records show the veteran was 
hospitalized for two weeks in August 1966 for further 
assistance with physical therapy for the right knee.  

At a VA orthopedic examination in May 1967, the veteran's 
symptoms included weakness of the right knee.  The veteran 
reported that on walking or after prolonged standing the knee 
"gives out."  He stated that he had fallen down at times 
but that he could generally feel it coming on and could sit 
down.  On examination, there was lateral and also slight 
medial instability of the right knee joint.  There was 
flexion to 85 degrees, and the knee on passive motion fell 
limply into full extension and was unable to be locked into 
extension.  The veteran was unable to crouch or stoop.  He 
was unable to stand on the right lower extremity alone or 
maintain balance with the knee extended.  In a rating 
decision dated in May 1967, on the basis of instability, the 
RO assigned a 20 percent rating for the veteran's right knee 
disability from July 1, 1966.  
A VA hospital summary shows that the veteran was admitted in 
late June 1967 with the history of falling down a stairway 
one day prior to admission with bruises of his right knee and 
left elbow and a subsequent inability to walk.  On admission, 
the right knee was swollen and tender with an abrasion over 
the anterior portion with limitation of flexion and 
tenderness over the surgical scar.  The veteran remained 
hospitalized until mid-August 1967 and was treated with warm 
compresses and analgesics followed by physiotherapy.  Based 
on this, the RO assigned a temporary total rating form the 
date of hospitalization in June 1967 through August 1967 and 
from September 1, 1967, restored the prehosptializaton 
20 percent rating.  

In addition to the foregoing, at the veteran's next VA 
examination, which was in June 1972, the veteran stated that 
his right knee weakened after standing an hour or so and gave 
out on him after walking or running.  On examination, the 
physician noted that the veteran walked with a slight limp 
favoring the right.  The physician stated he noted no 
instability at the time of the examination.  Thereafter, in a 
July 1972 rating decision, the RO reduced the rating for the 
veteran's service-connected status post-operative synovitis 
from 20 percent to 10 percent effective October 1, 1972.  The 
RO commented that no further examination would be scheduled 
as history revealed that the condition would be 
intermittently symptomatic.  

Office notes from the veteran's private physician, J.M., 
M.D., show that in April 1976, the veteran was seen with 
complaints of back pain radiating to both legs.  He reported 
that he had fallen down stairs at work five days earlier.  
The veteran said that he worked for the city and saw the city 
doctor after the accident.  On examination of the back, there 
was severe muscle spasm and tenderness, and range of motion 
of the lumbosacral spine was severely compromised.  The 
impression was acute lumbosacral sprain.  Later records dated 
in May 1976 show continuing complaints of back pain and leg 
pain with persistence of decreased range of motion.  Dr. 
J.M.'s records show that the veteran was hospitalized from 
May 1976 to June 1976 and at that time the diagnosis was 
acute lumbar sprain.  At follow-up office visit with Dr. J.M. 
in late June 1976, the veteran's back was improved, but still 
painful.  In July 1976, the veteran returned with recurrent 
back pain radiating to the right thigh, posteriorly, and he 
complained of numbness.  Dr. J.M.'s records show he saw the 
veteran with complaints of continuing back pain frequently 
during in the remainder of 1976, in January 1977, and in May 
1977 after which he was hospitalized by VA.  

A VA hospital summary shows that the veteran was hospitalized 
from May 1977 to June 1977 for evaluation of low back pain, 
nonradiating and aggravated by standing or sitting for a long 
time.  He also complained of intermittent numbness and 
tingling of the lower extremities.  He indicated that these 
symptoms flared up and had progressively become worse during 
the past few weeks.  The veteran also gave a history of his 
right knee giving way occasionally.  He specifically recalled 
an incident of having fallen down the stairs in May 1976.  In 
the hospital summary, it was stated that an electromyography 
study of both paraspinals and both lower extremities was 
reported as entirely normal.  Also, it was reported that 
X-rays of the lumbosacral spine were essentially normal, 
except for a transitional 5th lumbar vertebra.  The final 
diagnoses were low back pain with miniature functional 
overlay, passive-aggressive personality, and status post 
exploratory arthrotomy, medial menisectomy, partial 
synovectomy, right knee (1966).  

A VA hospital summary shows that the veteran was hospitalized 
in November 1977 with marked quadriceps atrophy of the right 
thigh and a scar on his right knee suggesting possible 
synovectomy.  In the summary it was stated that the marked 
quadriceps atrophy resulted in a fall approximately a year 
earlier, which resulted in a ruptured spleen and diaphragm 
and it was noted that the veteran also had a history of 
chronic low back pain for which he was taking medical 
therapy.  During hospitalization, the veteran was fitted for 
a long leg brace for the right lower extremity.  When the 
veteran was seen in a VA orthopedic clinic in mid-
December 1977, he complained of pain in both knees but said 
he had no giving way since he was fitted with the right knee 
brace.  

At a VA examination in December 1977, the veteran said that 
he had had frequent trouble with his knee since his last 
examination and that as a result in April 1976 he fell down 
stairs.  He said the fall caused great difficulties with his 
back and diaphragm.  His current complaints were low back 
pain, weakness in the right knee, and pain in both knees.  At 
a December 1979 VA examination, the physician noted atrophy 
of the right thigh and medial and anterior instability of the 
right knee. 

Dr. J.M.'s medical records show that the veteran continued to 
complain of low back pain from April 1976 and into the 1980s.  
In a late November 1986 letter to Dr. J.M., a surgeon, R.P., 
M.D., stated that he had seen the veteran the previous day.  
Dr. R.P. stated that the veteran presented with a 10-year 
history of low back pain that had been persistent and 
constant over the period.  The veteran described the pain as 
an intermittent, sharp, shooting pain intermixed with a dull, 
aching type of pain that seemed to originate on the right 
side of his back and radiated down through the right side of 
his hip to the posterior aspect of the right thigh and down 
to the right foot.  The impression after examination was:  
"Must consider possible L5 and possibly some S1 involvement 
on the right side and longstanding in nature."  The 
physician noted that the veteran had a myelogram 10 years ago 
but none since.  Neither in the letter nor elsewhere in the 
claims file is there a report of those myelogram results.  In 
his November 1986 letter, Dr. R.P. recommended a lumbar 
myelogram, which was accomplished in January 1987, along with 
a post-myelogram computerized tomography (CT) scan of the 
lumbar spine.  The radiologist concluded that the findings 
were compatible with a disc herniation at L4-L5, just to the 
right of midline.  

Dr. R.P. performed an L4-L5 laminectomy microdiscectomy in 
September 1988 and noted the veteran had a history of back 
pain over the past 12 years.  Multiple medical records from 
the 1980s from a variety of physicians include the medical 
history of back pain dating to the April 1976 injury.  In the 
operation report and hospital discharge summary pertaining to 
the laminectomy microdiscectomy, it was noted that the 
veteran had had an extended period of trying to obtain 
Workers' Compensation coverage for the surgery, which was 
obtained prior to scheduling the surgery.  In the report of a 
November 1988 CT scan of the lumbar spine, the radiologist's 
impression was post-operative right-sided laminectomy at the 
L4-L5 interspace.  He said there was a mass lesion in the 
right side of the thecal sac at the L4-L5 interspace, which 
might represent scar tissue or reherniation.  

At a VA general medical examination in March 1994, the 
veteran reported that his right knee went out approximately 
three times per month, usually while walking.  He said that 
he did not fall but that in an incident in 1976 he was 
walking down steps at work, his knee gave out, and he fell 
down the stairs and injured his back.  He said that he took 
medication without relief and in 1988 had an L4-L5 
laminectomy.  He reported that he was pain free for 
approximately six months, but then his back pain recurred and 
continued to the present.  

In a letter dated in February 1998, Dr. J.M, whose office 
notes are of record and date back to August 1975, stated that 
over the years since 1976 the veteran had continued to 
complain of back pain despite of multiple treatments 
including a lumbar laminectomy.  In a September 1998 letter, 
Dr. J.M. stated that it was very possible that the veteran's 
problems with his knee and hip had caused the veteran to sit, 
walk, and stand in such a way that his back had been 
affected, causing the continual pain.  He said the veteran's 
continuing back pain was thus likely related to his knee and 
hip conditions.  

At a VA examination in December 1998, the examiner stated 
that he had reviewed the veteran's claims file and it 
confirmed that the veteran's back injury was the result of a 
fall down a flight of stairs when he was working for the 
city.  The examiner stated that the veteran reported that in 
service he fell out of a truck and landed on his back. The 
veteran said he did not immediately go for care, but that he 
had problems with back spasms about once a month for the rest 
of the time he was in service and had one episode that lasted 
a month.  The examiner also noted that the veteran had a 
microdiscectomy of L4-L5 on the right in October 1988 and had 
difficulty with pain, postoperatively.  The examiner noted 
that an electromyography study in March 1994 was normal and 
that at a VA examination in July 1997, there was no mention 
of a back problem or contribution to the back problem to 
difficulties with the veteran's legs.  

After examination, the diagnosis at the December 1998 
examination was minimal degenerative disc disease L5-S1, 
degenerative joint disease both sacroiliac joints, and 
history of, and X-ray evidence of, muscle spasm of low back.  
The examiner commented that given the history of a fall and 
back problems while the veteran was in service, he has 
probably had chronic back problems all along.  The examiner 
stated that the veteran fell in 1988 [sic 1976] and the back 
problems were aggravated significantly by that fall.  The 
examiner said that the veteran had failed to recover fully 
and it was not possible to fully separate what was causing 
what with the veteran's back pain.  The examiner said that 
the veteran's current back condition was probably not 
aggravated by the problems he had with his right leg because 
the veteran had not claimed his back until this claim, which 
the examiner said made him think that until recently, the 
veteran's back problems had been primarily recurrent spasms 
of a soft tissue nature and the problems he was having now 
were an aggravation of the Worker's Comp injury [for which he 
had surgery] in 1988 because the degenerative changes seen on 
back X-rays were all recent.  The examiner said that 
furthermore, the hip and sacroiliac disease were symmetrical.  
He said that if the right knee problem was a significant 
factor in either condition, one would expect asymmetry.  

At a VA examination in February 2000, it was noted in the 
veteran's work history that in 1976 he fell down some steps 
and injured his back and stayed on Worker's Compensation for 
a long time, ultimately having had surgery on his back in 
1988 followed by a long convalescence.  At the examination, 
the veteran said his back goes out with severe pain lasting 
from a day to about a month.  He said that sometimes his pain 
was referred down into the right buttock and sometimes to the 
toes on the right side.  He also reported muscle spasm.  He 
reported problems with both hips giving him pain and said 
they "lock-up" or "catch", and he cannot move.  In 
addition, he said that his right knee gives out and that this 
happens with climbing, prolonged standing, sitting, bending, 
squatting, or kneeling.  

After the February 2000 examination, the final diagnosis 
included:  status post disc surgery L4-L5 level, degeneration 
of disc at L4-L5 and L5-S1 levels, sacralization of L5 
segment, bilaterally, and mild osteoarthritis of the lower 
lumbosacral spine; fixed flexion contracture of the right hip 
of 20 degrees; chondromalacia of both knee caps with fixed 
flexion contracture of the knee of 20 degrees; and status 
post synovectomy of the right knee and arthroscopic surgery 
of the right knee.  The examiner described the flexion 
contractures of the lumbosacral spine and right hip, right 
knee surgeries and muscle wasting of the right quadriceps and 
right calf, as well as chondromalacia of both knee caps.  He 
noted that the veteran stood with the right hip flexed and 
walked with the right hip and right knee flexed 20 degrees 
each and as a result of this had lost movements in the right 
ankle joint.  

The examiner at the February 2000 examination concluded that 
the veteran's right hip fixed flexion contracture, his 
lumbosacral spine fixed flexion contracture, his right knee 
fixed flexion contracture, right ankle limitation of 
movements, right thigh wasting and muscles of the right calf 
wasting were all related to the veteran's problems of right 
knee joint disease of synovitis and subsequent synovectomy 
surgeries.  He said that mild arthritic changes were also 
observed in the right knee joint.  The examiner said that the 
veteran's "spine deterioration of disc may also be most 
likely related to his awkward walking gate [sic] with flexed 
spine, flexed right hip, flexed right knee and walking on tip 
toes of the right ankle to compensate for the shortening 
caused by the spine, right hip, and right knee."  

At a February 2005 VA examination, which was conducted by an 
orthopedic surgery resident, the physician stated that he 
reviewed the veteran's entire claims file.  He noted that the 
veteran stated that he injured his right knee in service and 
had a synovectomy of his right knee in 1966.  The physician 
also noted that the veteran stated that he had a fall down 
some stairs in 1976 where he injured his back and the veteran 
stated that this was after his knee gave out.  The veteran 
said that he wore a brace on his right leg in 1978, which 
caused problems with his hip and knee.  The veteran stated 
that he had been service connected for both hips since 1996 
because of the effect of the brace.  In addition, the 
physician noted that the veteran had back surgery in 1988, 
which consisted of an L4-L5 laminectomy.  The veteran stated 
that he currently had daily pain all over his back, mostly in 
the lower lumbar spine.  X-rays of the lumbosacral spine 
showed degenerative changes with marginal spurring of L2 
through L4 and degenerative narrowing L4-L5.  

After clinical examination, the assessment was L4-L5 
degenerative disc disease with mechanical back pain.  The 
physician said that the veteran's service-connected right 
knee injury had led to some degree of instability with regard 
to the right knee and that the veteran had a fall down some 
stairs secondary to that, injuring his low back in 1976.  The 
physician stated that the veteran had had intermittent low 
back problems since that time and had a subsequent surgical 
procedure at the L4-L5 area and now had degenerative disc 
disease of L4-L5.  The physician stated that the veteran's 
low back disability is at least as likely as not related to 
his fall, which was secondary to his knee giving-way episode.  
The physician said that he therefore believed that it is at 
least as likely as not that the low back disability is 
service connected.  In his assessment, the physician repeated 
that he had reviewed the veteran's medical records.  

In an opinion dated in November 2005, a VA orthopedic 
resident stated that he reviewed the veteran's medical 
history and claims file as well as the examination note of 
the VA physician who examined the veteran in February 2005.  
The reviewing physician stated that given that the veteran 
has a documented fall, he agrees that the fall due to the 
veteran's service-connected knee injury is as likely as not 
to have generated a low back injury.  He said that while it 
may have only been a strain at the time, it is possible that 
it accelerated a degenerative process in the lumbar spine 
leading to the veteran's development of L4-L5 degenerative 
disc disease, subsequent degenerative disc herniation, and 
mechanical low back pain.  

The evidence outlined above includes a variety of medical 
opinions as to the relationship of the veteran's current low 
back disability to service and/or to his service-connected 
disabilities, in particular his service-connected right knee 
disability.  

The Board notes that the December 1998 opinion from the VA 
examiner who said that given a history of a fall from a truck 
in service and back problems in service, the veteran has 
probably had back problems all along.  He stated that the 
veteran's back problems were aggravated significantly by his 
post-service fall.  The Board can give little weight to this 
opinion because while the veteran was treated for back 
complaints in service and when treated gave a history of back 
pain over the past month, his service medical records do not 
document that he fell from a truck in service nor has the 
veteran at any other time during the course of the appeal 
spoken of a fall from a truck in service.  Further, the VA 
examiner in the December 1998 examination report stated 
inaccurately that the post-service back injury occurred 
in 1988 and based his opinion as to aggravation of a back 
disability by service-connected disability on a post-service 
back injury having occurred in 1988 rather than the date the 
injury was documented as having occurred, which was in 1976.  

From the time the veteran filed his initial secondary service 
connection claim in 1977, he has contended that his 1976 back 
injury occurred when his service-connected right knee "gave 
way" and he fell downstairs.  The evidence outlined above 
shows that with respect to the veteran's service-connected 
right knee disability, both before and after the date of the 
fall down the flight of stairs in 1976, he reported that his 
right knee gave way, and examiners found instability on 
examination.  The Board therefore accepts as credible the 
veteran's statements that the fall down stairs in 1976 took 
place when his service-connected right knee gave way.  This 
is because giving way of the knee is a symptom observable by 
the veteran and that such occurred is consistent with the 
medical evidence establishing instability as a symptom of his 
service-connected right knee disability.  See Washington v. 
Nicholson, 19 Vet. App. 362, 268 (2005); Gutierrez v. 
Principi, 19 Vet. App. 1, 9 (2004); Caluza v. Brown, 7 Vet. 
App. 498, 509 (1005) (holding that where determinative issue 
does not require medical expertise, lay evidence alone 
suffices); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(lay evidence is competent to establish features or symptoms 
of injury or illness).  This is further bolstered by the 
statement of the VA physician who conducted the February 2005 
examination.  He stated that he reviewed the claims file and 
that the veteran's service-connected right knee injury had 
led to some degree of instability with regard to the right 
knee and the veteran had a fall down some stairs secondary to 
that, injuring his low back in 1976.  

The question that remains is the relationship, if any, 
between any current back disability and 1976 fall down 
stairs.  The medical evidence of record shows that at the 
time of the fall, the veteran's private physician found 
muscle spasm, tenderness, and severely compromised motion of 
the lumbosacral spine, and the initial diagnosis was acute 
lumbosacral sprain.  That physician's records, VA hospital 
records and examination reports, as well as other private 
records document frequent complaints of low back pain through 
the remainder of the 1970s and during the 1980s with multiple 
medical records from the 1980s from a variety of physicians 
that include the history of back pain dating to the April 
1976 injury.  While the results of a myelogram that 
presumably was performed in 1976 are not of record and 
medical records indicate that an EMG study of the lower 
extremities was normal in 1977, the physician who conducted 
the February 2005 examination stated that he reviewed the 
entire record and presumably took these facts into account 
when he stated that the veteran's low back disability is at 
least as likely as not related to the fall, which was 
secondary to the veteran's knee giving-way episode.  

The physician who provided the November 2005 opinion that it 
is at least as likely as not that the service-connected knee 
injury generated a low back injury said that it is possible 
that the low back injury accelerated a degenerative process 
leading to the development of degenerative disc disease.  
Also, Dr. J.M. based his September 1998 statement that that 
the veteran's continuing back pain was likely related to his 
knee and hip conditions on the assertion that it was very 
possible that the veteran's problems with his knee and hip 
had caused the veteran to sit, walk, and stand in a way that 
his back had been affected.  In addition, the examiner at the 
February 2000 VA examination said that the veteran's "spine 
deterioration of disc may also be most likely related to his 
awkward walking gate [sic]", which he associated in part 
with flexed positions of the right hip and right knee.  

These opinions, with their use of the terms "possible" and 
"may", cannot form the basis for the grant of the claim.  
In this regard, the Court has stated that the use of the word 
possible makes a clinician's opinion speculative in nature.  
See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  Because 
of the speculative nature of the September 1998, February 
2000, and November 2005 opinions, they are without probative 
value in deciding the claim.  

There is, however, no medical opinion of record that disputes 
or contradicts the opinion offered by the VA orthopedic 
surgery resident in February 2005, and it weighs in favor of 
claim.  Based on this, the Board finds that that the 
veteran's status post laminectomy L4-L5 with arthritis and 
mechanical back pain is causally related to a back injury 
that occurred in the 1976 fall due to giving way of his 
service-connected right knee.  Because the veteran's status 
post laminectomy L4-L5 with arthritis and mechanical low back 
pain is proximately due to his service-connected right knee 
disability, secondary service connection for the low back 
disability may be granted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310(a).  


ORDER

Service connection for L4-L5 degenerative disc disease with 
arthritis and mechanical back pain is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


